Appellant moves the court for permission to file the transcript, which reached the clerk of this court 3 days after the expiration of the statutory time for filing it here. The uncontroverted affidavit of the attorneys for appellant shows that they repeatedly, during the 90 days requested R. A. Seay, clerk of the county court of Motley county, to prepare the transcript, and that he promised them faithfully every time to comply with their request, and utterly failed to do so. We doubt the propriety of granting this motion, since it appears that this is the same clerk whose dereliction was considered in the case of Q., A.  P. Ry. Co. v. Leckie, 176 S.W. 662, and appellants were forcibly reminded in that case that they could not depend upon his promises. If appellant had applied for a mandamus, stating the facts set up in this motion, this court would have granted the relief. The granting of this motion must not be taken as a precedent, especially in cases where attorneys know from experience, that the clerk of the trial court is habitually negligent in the performance of his duties.
The motion is reluctantly granted.